Title: From Thomas Jefferson to André Limozin, 13 November 1787
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Nov. 13. 1787.

It is some time since I have had the honour of acknowleging regularly the receipt of your favors. Those of Oct. 11. and 20. and Nov. 2. and [9.] have come duly to hand. I am very glad the American sailors have found the protection of so good a friend. I have been for some time in daily expectation of communicating to you some interesting regulations on our commerce. But as yet the minister has not finished them. These will render it necessary that our commerce in the ports of France be put under a regular superintendance, which I hope we shall be enabled to do ere long. It would be of great service to us could we by any means know what proportion of the American productions brought in[to] the several ports of France are paid for in productions and manufactures of this country, adding thereto the monies expended in the country by the ships and crews. Will you be so good as to tell me whether such a thing will be practicable.—I have taken the liberty of sending to your address by water a package containing the bust of the Marquis de la Fayette to be forwarded to the Governor of Virginia by any vessel going into James or York rivers, of which I will beg your care. I have the honor to be with much esteem Sir Your most obedient humble servant,

Th: Jefferson

